 Case 1:19-cv-01872-SB Document 23 Filed 08/13/21 Page 1 of 6 PageID #: 135




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


DUANE ERIK FREEMAN, SR.,

                   Plaintiff,

            v.
                                                  No. 1:19-cv-01872-SB
ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY
ADMINISTRATION,

                   Defendant.


Duane Erik Freeman, Sr., Newark, Delaware.

                                                                  Pro Se Plaintiff.

Heather Benderson,        SOCIAL     SECURITY   ADMINISTRATION,     Philadelphia,
Pennsylvania.

                                                         Counsel for Defendant.




                                MEMORANDUM OPINION




August 13, 2021
  Case 1:19-cv-01872-SB Document 23 Filed 08/13/21 Page 2 of 6 PageID #: 136




BIBAS, Circuit Judge, sitting by designation.

        Duane Freeman owes the Social Security Administration money. Again and

again, he has challenged that debt. Now Freeman raises yet another challenge, this

time on due-process grounds. Though he has a colorable claim, he lacks a remedy. He

cannot get damages against this federal agency. And the violations he points to did

not affect the outcome. So he does not get a new hearing, and I will not reopen his

case.

                                   I. BACKGROUND

   The Administration paid Freeman too much in disability benefits. So it told him

to give the money back. 20 C.F.R. § 404.506(b); D.I. 13-1, at 8. Unwilling to do that,

Freeman requested a waiver, arguing that the overpayment was not his fault and

that he could not afford to repay. See 42 U.S.C. § 404(b)(1). Repeatedly, the Admin-

istration rejected Freeman’s waiver request. D.I. 13-1, at 10, 15. On appeal, this Court

confirmed that Freeman had to return the money. Freeman v. Astrue, 2015 WL

3766085, at *7 (D. Del. June 16, 2015) (Sleet, J.).

   Recently, Freeman challenged the merits of his debt again. I dismissed that chal-

lenge for lack of jurisdiction but gave him a chance to file colorable constitutional

claims. Freeman v. Saul, 2021 WL 616991, at *2 (D. Del. Feb. 17, 2021). Freeman

missed the deadline, claiming that he never got the opinion. D.I. 18, at 1. Now he

moves to reopen his case. Fed. R. Civ. P. 60(b)(1). He offers an amended complaint

asserting that the Administration violated his procedural due-process rights.

   To decide if Freeman has stated colorable claims, I consider the complaint, its

exhibits, and public records, including the administrative record from Freeman’s
                                             2
  Case 1:19-cv-01872-SB Document 23 Filed 08/13/21 Page 3 of 6 PageID #: 137




earlier suit. Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010). Because Freeman

represents himself, I read his complaint generously. Erickson v. Pardus, 551 U.S. 89,

94 (2007).

   Even the most generous reading cannot help Freeman. He says the Administra-

tion could not garnish his wages. But the statute and regulations say otherwise. He

also contends that the Administration should have processed his waiver request be-

fore collecting its debt. Perhaps the Administration should have waited while it con-

sidered its first request, but Freeman has no remedy for this. And the Administration

did not need to wait while his second request was pending.

             II. THE ADMINISTRATION CAN GARNISH FREEMAN’S WAGES

   To get its money back, the Administration began to take part of Freeman’s

paychecks. Freeman says the Administration had no authority to do so. First, he con-

tends that it misused “administrative wage garnishment.” Am. Compl. at 4, D.I. 22.

Not so. Administrative wage garnishment involves telling a non-federal employer to

withhold part of a debtor’s paycheck. 20 C.F.R. § 422.402(a); 31 C.F.R. § 285.11(b)(5).

Because Freeman is a postal worker, the Administration used federal salary offset

for him. 20 C.F.R. § 422.829(a)(1); D.I. 22-1, Ex. 6. Freeman insists that is forbidden

too. But the Administration can use salary offset to garnish the wages of any federal

employee, including postal workers like Freeman. 5 U.S.C. § 5514; 20 C.F.R.

§ 422.829(a)(2).




                                            3
  Case 1:19-cv-01872-SB Document 23 Filed 08/13/21 Page 4 of 6 PageID #: 138




      III. THE ADMINISTRATION LIKELY DID HAVE TO PAUSE ITS COLLECTION
                     IN RESPONSE TO HIS FIRST CHALLENGE

   Next, Freeman says that the Administration should not have taken his money

before responding to his first waiver request. He may have a point. Still, he cannot

recover for that alleged violation. So this claim fails too.

   A. The Administration should not have offset Freeman’s tax return
      while his first waiver request was pending

   Before reclaiming disability benefits, the Administration must give notice and a

chance to be heard. Mathews v. Eldridge, 424 U.S. 319, 332 (1976). So it cannot offset

a beneficiary’s wages or tax refunds until it issues an “initial waiver determination,”

or a first decision on the merits. Califano v. Tamasaki, 442 U.S. 682, 697 (1979); Mat-

tern v. Mathews, 582 F.2d 248, 258 (3d Cir. 1978); 20 C.F.R. §§ 404.506(c), 422.317(a);

see D.I. 7, at 165, Freeman, 2015 WL 3766085 (“If you request … waiver within 30

days, the overpayment will not have to be recovered until the case is reviewed.”). Once

it does, it can start collecting the debt. But it must first tell the beneficiary that it is

doing so. 20 C.F.R. § 404.521.

   According to Freeman, the Administration did not follow that process here. When

it told Freeman that it had overpaid him, he promptly asked for a waiver. But the

Administration took years to respond. And before it did, it took Freeman’s entire tax

return. D.I. 22-1, at 1. To make matters worse, Freeman says, it did so without giving

him a heads-up. Am. Compl. at 4. This could violate due process.




                                               4
  Case 1:19-cv-01872-SB Document 23 Filed 08/13/21 Page 5 of 6 PageID #: 139




   B. Even if the Administration did violate due process, Freeman does
      not get a new hearing

   But to recover for a constitutional violation, you must have a remedy. Freeman

cannot get money damages for the inconvenience of having his tax refund taken early.

42 U.S.C. § 405(g); Schweiker v. Chilicky, 487 U.S. 412, 414, 424 (1988). Nor can he

get injunctive relief because the claimed procedural errors did not affect the Admin-

istration’s decision. Kelley v. Heckler, 761 F.2d 1538, 1540–41 (11th Cir. 1985) (per

curiam). Freeman was heard on the merits four times. Each time, he lost and the

Administration told him to repay. Having his tax refund during the first hearing

would not have changed that. So I will not order the Administration to give his waiver

request a fresh look. Cf. Domozik v. Cohen, 413 F.2d 5, 9 (3d Cir. 1969).

   IV. THE ADMINISTRATION DID NOT NEED TO PAUSE ITS COLLECTION DURING
                 FREEMAN’S LATER CHALLENGES TO HIS DEBT

   When Freeman refused to repay his debt after his first waiver request was denied,

the Administration told him that it planned to refer his case to the Department of

Justice for a potential lawsuit. See D.I. 22-1, at 7. That inspired Freeman to file a

second request to waive his overpayment. D.I. 1-1, at 2–3. While this request was

pending, the Administration continued to take money out of his wages and his tax

refunds. Compl. at 5, D.I. 1. Freeman insists that was unconstitutional.

   He is wrong. The first time a debtor files a waiver request, the Administration

must pause all collections. 20 C.F.R. §§ 404.506(c), 404.525. But it need not do so while

later requests are pending. § 404.523(a). Otherwise, a debtor could indefinitely avoid

repaying by filing a stream of waiver requests.



                                             5
  Case 1:19-cv-01872-SB Document 23 Filed 08/13/21 Page 6 of 6 PageID #: 140




   Despite these regulations, Freeman insists that the government had to wait. He

asserts that it “led [him] to believe he was entitled to a” decision before it garnished

his wages and tax return. Am. Compl. at 5. Indeed, its letter told him so: “If you

request review within 30 days …, we will not begin Federal Salary Offset before we

send you our decision.” D.I. 22-1, at 13.

   No doubt, the Administration should not tell beneficiaries that it will toll their

debt and then proceed to collect. But its failure to honor its promise does not violate

the Constitution. Due process requires it to keep its word only when someone “rea-

sonably relie[s]” on the statement and “has suffered substantially” as a result. United

States v. Caceres, 440 U.S. 741, 752–53 & n.15 (1979). Freeman says that the Admin-

istration “misled” him. Am. Compl. at 3. But he has not explained how he changed

his behavior based on this promise, much less how he was hurt doing so. Caceres, 440

U.S. at 753. Even if the Administration had followed its promise, Freeman would still

be in the same position today. Id. Because the Administration denied his second

waiver request, he must repay the benefits.

                                        * * * * *

   Freeman may be right that the Administration took his tax refund too soon. But

he is not entitled to have it back now. He has been heard on the merits (and lost); he

must give the extra benefits back. I will thus reject Freeman’s request to reopen his

case.




                                             6
